Hyman, C. J.
Plaintiff brought suit against the police jury of the parish of Natchitoches on several obligations, made and signed by the president and clerk thereof, wherein they, the president and clerk, promised that the parish of Natchitoches would pay the amounts stated in the obligations in current funds, and would also receive them in payment of parish dues.
Judgment was rendered against the jury on the obligations, and it has appealed.
The jury relies on various grounds for the reversal of the judgment.
It is only necessary to notice one of the grounds relied on, to wit: that plaintiff had not shown authority in the president and clerk to bind the jury.
There is no law authorizing the president and clerk to bind the jury, nor is there any evidence adduced, showing that it authorized them to make or sign the' obligations sued on.
Let the judgment of the District Court be reversed and annulled, and let the suit of plaintiff be dismissed as of nonsuit, at his cost.